DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 28 Oct 2021.
Please note that since the previous Office action, this application has been transferred to a different examiner (Harward).

Amendments Received
Amendments to the claims were received and entered on 28 Jan 2022.

Election/Restrictions
In view of Applicant's amendments, examining all species within the genus of test agents no longer poses a serious burden to the Office, so the requirement for election is hereby withdrawn.

Status of the Claims
Examined herein: 1–17

Priority
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Application No. 62/465591 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 1 Mar 2017.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure of the priority application.

Drawings
The drawings are objected to because the text in Figs 1, 2, 4, 5, 7 and 9 is illegibly small.  Additionally, grayscale (e.g. Figs. 3–5, 7 and 9) does not reproduce clearly in the USPTO system.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, in step d), recites "comparing the gene expression profile obtained in step c) to a gene expression profile for each of a plurality of training samples".  First, "a gene expression profile for each of a plurality of training samples" is ambiguous: it is not clear whether there is one profile for many samples, or whether each sample has its own profile.  Second, the claim recites this "comparing" step, but then recites a subsequent "calculating a distance" step.  If the "comparing" of step d) differs from the "calculating a distance" of step e), the claim does not distinctly claim what kind of operation constitutes the "comparing" of step d).
Additionally, claim 1, in step d), recites "a gene expression profile for each of a plurality of training samples … based on expression of [the recited genes]".  "A claim may be rendered indefinite by reference to an object that is variable" (MPEP 2173.05(b)).  The claimed "gene expression profile for each of a plurality of training samples … based on expression of [the recited genes]" is a variable object; the profile varies depending on the subject from which the sample is obtained, the type of sample, and the quantification method.  This limitation that refers to a variable object does not distinctly claim the subject matter of the invention, because the comparison will yield different results as the expression profile varies.  In other words, for test agents that have weak, marginal, or atypical genotoxic effects, whether or not that agent is considered to be a DDI agent or a non-DDI agent will vary based on the profiles to which it is compared.
Additionally, claim 1, in step (e), "the gene expression profile obtained in step b)" lacks sufficient antecedent basis.
Additionally, claim 9 recites that "the method is a high throughput method", which does not particularly point out how Applicant intends to further limit the subject matter of claim 1.  Because the examiner cannot infer Applicant's intended scope of this claim without considerable speculation, the claim will not be examined with respect to the prior art (MPEP 2173.06 § II).
Additionally, claim 13 recites steps of "(ii) allowing the probes to hybridize to the mRNAs in the cell lysate" and "(iii) directly counting …", which are identical to steps recited in claim 12.  It is not clear whether claim 13 requires that the steps be performed again, or whether these steps in claim 13 are a superfluous reiteration of these steps.
None of the dependent claims remedies this deficiency, so they are likewise rejected.

Response to Arguments - Rejections Under 35 USC § 112(b)
In the reply filed 28 Jan 2022, "Applicant believes claim 1, as amended herein, is adequately defined" (p. 9).
The examiner acknowledges that the amendments remedied some of the indefinite limitations presented in the previous version of the claims.  Nevertheless, as explained above, the claims still recite several indefinite limitations.
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1–17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "a supervised algorithm was used to construct centroids".  "The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 'merely by clearly describing one embodiment of the thing claimed' LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005)" (MPEP 2161.01 § I).  In this instance, claim 1 is directed to the expansive "supervised algorithm", but the disclosure describes only a single embodiment a supervised algorithm that constructs centroids from gene expression profiles: the shrunken-centroid method (p. 14, ll. 3–12).  The specification mentions that "methods of calculating the distance of the gene expression profile to each of the centroids are known to those of skill in the art", but none of these are "supervised methods", and the disclosure does not actually show or explain how they may be used in the claimed invention.  Furthermore, other centroid-based clustering methods were known in the art prior to the time of invention (e.g., Chu, et al. SIAM Journal on Matrix Analysis and Applications 2002; Greene, et al. Knowledge Discovery in Databases 2005).  Because the "supervised algorithm [that is] used to construct centroids" encompasses an expansive and diverse genus of algorithms, and because the disclosure provides an adequate description of only a single embodiment within that genus, the disclosure does not provide adequate written description support for the claimed genus.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–17 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
The rejection of claims 1–4, 6–11, 14 and 15 is maintained from the previous Office action.  Claims 5, 12, 13, 16 and 17 have been added to this ground of rejection; as explained above, Applicant's amendments necessitated their rejoinder.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "identifying a test agent as a DNA damaging agent".

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to a method, which is one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Mathematical concepts recited in the claims include "a supervised algorithm was used to construct centroids" and "calculating a distance of the gene expression profile … to each of the centroids".
Steps of evaluating, analyzing or organizing information recited in the claims include "comparing the gene expression profile …" and "identifying the test agent as a DDI agent or a non-DDI agent based upon the nearest centroid".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 1 recites additional elements that are not abstract ideas: "contacting the cell with a test agent", "lysing the cell", "obtaining a gene expression profile …".  Claims 3–8, 10–13, 16 and 17 further describe the assay procedure.  These additional claim elements constitute insignificant extrasolution activity. Factors that indicate that claim elements are insignificant extrasolution activity include whether the claim element is well known, whether it imposes meaningful limitations on the scope of the claim, and whether it amounts to necessary data gathering.  These assay steps are well known: Applicant states that assays of genotoxicity are well known (p. 1, ll. 2–12), and that "one of skill in the art would know how to determine a concentration of the test agent that triggers a measureable transcriptional response" (p. 5, ll. 26–28).  These assay steps do not impose meaningful limitations on the scope of the claims: they would be performed in exactly the same manner if the expression measurements were analyzed using a different abstract idea, or none at all; the deposit of the expression profiles (see specification, p. 8, ll. 14–21) shows that obtaining these expression measurements imposes no limits on their subsequent analysis.  Finally, these assay steps amount to nothing more than gathering the data necessary to perform the abstract idea.  Hence, these steps constitute insignificant extrasolution activity, and do not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).
None of the other dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, the steps of assaying cells for their transcriptional response to a test agent constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
Additionally, the specification states that "one of skill in the art would know how to determine a concentration of the test agent that triggers a measureable transcriptional response" (p. 5, ll. 26–28), states that "the amount of an mRNA in a cell can be determined by methods standard in the art" (p. 10, ll. 1–2), and describes a commercially-available system for quantifying gene expression (p. 10, ll. 24–29).  Hence, these elements were well-understood, routine and conventional practices in the art prior to the time of invention.  Hence, these elements, when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(d)).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. assaying cellular transcriptional response to a test agent).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 28 Jan 2022, Applicant argues that "claim 1 does not attempt to monopolize a mathematical concept, because claim 1 does not simply claim the distance of the gene expression profile obtained in step b) to each of the centroids. … By limiting the calculation and use of the distance … to the practical application of identifying genotoxic and non-genotoxic agents … any mathematical concept recited in claim 1 is meaningfully limited to the practical application of categorizing an agent as genotoxic or non-genotoxic, early in the drug development process, thus reducing the cost of drug development" (p. 7).
None of the practical applications relied on by Applicant in the arguments are, in fact, practical applications.  The practical application must be found among the "additional elements" of the claims; i.e. claim elements that are not judicial exceptions (MPEP 2106.04(d)).  "Identifying genotoxic and non-genotoxic agents" is not an additional element.  Making identifications or classifications is a type of mental activity.  "Identifying genotoxic and non-genotoxic agents" is therefore part of the abstract idea.  Likewise, "categorizing an agent as genotoxic or non-genotoxic" is also an abstract idea.  The claimed invention merely creates information about a natural phenomenon: whether or not a test agent is genotoxic.  While that information is undoubtedly useful, it is nonetheless abstract.  While that information may subsequently be applied in some kind of technological process, that process lies outside the scope of the claims.  The only practical element of the claims (i.e. element other than the judicial exception) is the assay steps, which, as explained above, amounts to insignificant extrasolution activity.
Applicant further argues that "it is not practical for the human mind to compare a gene expression profile comprising expression levels for 64 genes with a gene expression profile for each of a plurality of training samples …" (p. 8).
This is a factually incorrect assertion: comparing 64 pairs of numbers — or far more — can easily be performed by the human mind.  Calculating distances between centroids can, perhaps with the help of pen and paper, also be performed by the human mind.
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3–8 and 10–17 are rejected under 35 U.S.C. 103 as being unpatentable over Li, et al. (Environmental and Molecular Mutagenesis 2015; on IDS of 21 Aug 2020); Geiss, et al. (Nature Biotechnology 2008; on IDS of 21 Aug 2020); and Tibshirani, et al. (Proceedings of the National Academy of Sciences USA 2002; on IDS of 21 Aug 2020).
With respect to claim 1, Li teaches
a)	contacting a cell with a test chemical (p. 507 § "Cell Culture and Treatments"; see also p. 513 § "Validation and a Case Study on Utility of the TGx28.65 Biomarker in Human Health Risk Assessment")
b)	extracting RNA from the cells "using the Trizol protocol" (p. 507 § "RNA Isolation and Quantitative RT-PCR"); the "Trizol protocol" lyses the cells
c)	measuring RNA expression for 40k genes using a microarray (p. 508 § "Gene Expression Microarrays"; see also p. 513 § "Validation and a Case Study on Utility of the TGx28.65 Biomarker in Human Health Risk Assessment"); the genes include all of those recited (p. 516, Table II)
d)	comparing the measured levels of gene expression to an expression profile (i.e. "TGx-28.65"; see p. 513 § "Development of a Genomic Biomarker for Genotoxicity") generated by from a plurality of training samples generated by exposing cells to a variety of DDI and non-DDI compounds (p. 507 § "Cell Culture and Treatments"; p. 509 § "Description of Toxicants Used in the Study"), and then using a supervised algorithm to identify centroids of the expression levels of the DDI class and the non-DDI class (p. 508 § "Bioinformatic Analyses")
e)	—
f)	classifying the test chemical as genotoxic or non-genotoxic based on the comparison (p. 513 § "Validation and a Case Study on Utility of the TGx28.65 Biomarker in Human Health Risk Assessment")
Li quantifies RNA expression using a microarray, whereas the instant invention quantifies RNA expression using "direct digital counting".
Geiss teaches a method of directly counting RNA in a sample, which "provides a digital readout of the amount of transcript in a sample", and which "is more sensitive than microarrays" (p. 322 § "Discussion").
Li teaches comparing the RNA expression profile obtained from a cell exposed to a test chemical to the "shrunken" centroid of RNA expression profiles obtained from cells exposed to a set of DDI and non-DDI chemicals.  Li teaches that the method of Tibshirani was used to generate the shrunken centroids (p. 508 § "Bioinformatic Analyses"), but does not teach that the comparison involves "calculating the distance of the gene expression profile … to each of the centroids".
Tibshirani teaches that "to apply the method of nearest centroid classification, we take the gene expression profile of each test sample (array) and compute its squared distance from each of the four class centroids. The predicted class is the one whose centroid is closest to the expression profile of the test sample" (p. 6567, bot. of col. 1 – top of col. 2; see also p. 6569 § "Class Probabilities and Discriminant Functions").
With respect to claims 3 and 4, Li teaches that the cells are TK6 cells (p. 507 § "Cell Culture and Treatments").
With respect to claim 5, Li teaches that the cells can be tested in the presence of rat liver S9 (p. 507, top of col. 2).
With respect to claims 6 and 7, Li teaches assaying caffeine (p. 513 § "Validation and a Case Study on Utility of the TGx28.65 Biomarker in Human Health Risk Assessment"), which is a drug.
With respect to claim 8, Li teaches exposing the cells to the test chemical (p. 507 § "Cell Culture and Treatments").
With respect to claim 10, Li teaches quantifying the expression of 44k genes (p. 508 § "Gene Expression Microarrays"), including the 64 recites 
With respect to claim 11, Li teaches "RNA cleanup with an RNeasy column" (p. 507 § "RNA Isolation and Quantitative RT-PCR"), which isolates the RNA from the lysate.
With respect to claims 12 and 13, Geiss teaches that direct digital counting includes contacting RNA with a labeled probe as claimed, allowing the probes to hybridize to the RNA, and counting the number of unique sequences in the hybridized complexes, thereby quantifying the RNA (p. 318 § "nCounter gene expression system overview", Fig. 1).
With respect to claim 14, Li (p. 508 § "Gene Expression Microarrays") and Geiss (p. 324 § "NanoString data normalization and analysis") both teach normalizing the RNA expression measurements.
With respect to claim 15, Li (p. 507 § "RNA Isolation and Quantitative RT-PCR") and Geiss (p. 324 § "NanoString data normalization and analysis") both teach normalizing the RNA expression measurements to housekeeping genes.
With respect to claims 16 and 17, Li teaches assaying iPMS, which "belongs to a class of DNA alkylating chemicals that are positive in standard in vitro gene mutation and chromosome aberration assays", and caffeine, which gives "positive findings in in vitro chromosome aberration assays" (p. 513 § "Validation and a Case Study on Utility of the TGx28.65 Biomarker in Human Health Risk Assessment").
An invention would have been obvious to one of ordinary skill in the art if some motivation or teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to modify the method of Li to use direct digital counting for RNA quantification, as taught by Geiss, in place of microarray RNA quantification, because Geiss teaches that direct digital counting "is more sensitive than microarrays" (p. 322 § "Discussion").  Given that Geiss teaches that direct digital counting is a straightforward replacement for microarray quantification, said practitioner would have readily predicted that the modification would successfully result in a genotoxicity assay that uses direct digital counting to quantify RNA in a cell lysate sample.
Said practitioner also would have followed the teachings of Tibshirani, and compared the gene expression profile obtained from the test sample to the shrunken gene expression centroids, as taught by Li, by computing the distance from the sample to the centroids, and classifying the sample by which centroid is closest.  Because Li uses the method of Tibshirani to generate the shrunken centroids, and because Tibshirani teaches that the distance comparison is how to perform classification using the shrunken centroids, said practitioner would have readily predicted that the combination would successfully result in a method of classifying a test chemical as genotoxic or not by calculating the distance between an expression profile obtained using the test chemical and centroids of expression profiles obtained from known DDI and non-DDI chemicals.
The invention is therefore prima facie obvious.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Geiss and Tibshirani as applied to claim 1 above, as evidenced by the GSE58431 database entry from the NCBI Gene Expression Omnibus.
Li teaches a toxicogenomics gene expression profile dataset, but does not teach that the dataset is the GSE58431 or GSE107162 dataset.
The GSE58431 database entry shows that it is the same expression profile dataset used by Li.  Li therefore inherently teaches this limitation.

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631